STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS

                                                                                   FILED
In re A.C.                                                                    December 10, 2020
                                                                                EDYTHE NASH GAISER, CLERK

No. 20-0374 (Barbour County 19-JA-47)                                           SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA




                               MEMORANDUM DECISION


       Petitioner Custodian N.B., by counsel Jamella L. Lockwood, appeals the Circuit Court of
Barbour County’s February 26, 2020, order terminating his custodial rights to A.C. 1 The West
Virginia Department of Health and Human Resources (“DHHR”), by counsel Katherine A.
Campbell, filed a response in support of the circuit court’s order. The guardian ad litem, Allison
C. Iapalucci, filed a response on behalf of the child also in support of the circuit court’s order and
a supplemental appendix. On appeal, petitioner argues that the circuit court erred in terminating
his custodial rights without first granting him an improvement period and in terminating his
custodial rights rather than imposing a less-restrictive alternative disposition.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        In April of 2019, the DHHR filed a child abuse and neglect petition against the mother and
petitioner, the mother’s live-in boyfriend. The DHHR alleged that petitioner and the mother abused
drugs in the home while caring for the child and exposed her to other drug addicts and drug dealers.
Further, the home was without utilities such as water and heat during very cold weather. The
DHHR also alleged that, as of the petition’s filing, petitioner had been arrested for possession of a
controlled substance. 2 Lastly, the DHHR alleged that the mother and petitioner failed to provide

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).
       2
        It appears from the record that petitioner eventually pled guilty to this charge and was
placed on home incarceration.
                                                  1
basic necessities for the child and educationally neglected her, as the child reported a lack of food
in the home and had missed at least sixty-five days of school. Petitioner waived his preliminary
hearing.

        The circuit court held an initial adjudicatory hearing in August of 2019. The circuit court
was advised that petitioner tested positive for methamphetamine on several occasions, sometimes
at very high levels, and had not submitted to any drug screens since July of 2019. Petitioner
admitted that he abused methamphetamine a few days prior to the hearing. Petitioner expressed a
desire to stipulate to the allegations contained in the petition but, upon questioning, was evasive
and denied claims the child made during a Child Advocacy Center (“CAC”) interview. Given
petitioner’s dishonesty, the circuit court continued the hearing to allow for more evidence. The
DHHR also stated that it intended to file an amended petition.

        Later in August of 2019, the DHHR filed an amended petition alleging that petitioner and
the mother were evicted from their home earlier in August due to their failure to pay rent for several
months and that they ultimately were removed from the home by law enforcement officers. The
DHHR also alleged that a law enforcement officer found six individually wrapped hydrocodone
pills in petitioner’s possession. Lastly, the DHHR alleged that petitioner tested positive for
methamphetamine following the adjudicatory hearing.

        The circuit court reconvened the adjudicatory hearing in October of 2019. Petitioner
appeared in person, and the circuit court was advised that he had been transported to the hearing
from jail. Due to his continued drug abuse, petitioner’s home incarceration had been revoked. The
circuit court questioned petitioner, who continued to be evasive. Essentially, petitioner admitted
that he was addicted to drugs, specifically methamphetamine, and that it impaired his ability to
parent the child. Petitioner minimized the effect his drug use had on the child, denied the
disclosures from her CAC interview regarding the amount of drug abuse in the home, and failed
to recognize the significance of how many days of school the child missed. Ultimately, the circuit
court found that petitioner’s “drug seeking behavior led to the failure of [petitioner] to provide the
basic necessities of life, and exposed the child to dangerous situations, including the people and
risks commiserate [sic] with being a member of the drug culture.” The circuit court further found
that petitioner’s neglect “spilled over into the [child’s] education” as she had missed sixty-six days
of school and was in special education classes with an individualized education plan. The circuit
court also found that petitioner “squandered limited family resources on methamphetamine” and
that his extremely high levels on his drug screen results indicated that he was severely addicted.
Accordingly, the circuit court adjudicated petitioner as an abusing and neglecting custodian and
denied his motion for a post-adjudicatory improvement period.

       In January of 2020, the circuit court held a dispositional hearing. The DHHR presented the
testimony of a CPS worker, who stated that petitioner participated in a few services at the
beginning of the case but that the services were eventually closed due to his failure to participate.
The CPS worker also testified that petitioner tested positive for methamphetamine several times
throughout the proceedings. While petitioner attended a short-term rehabilitation program as part
of his criminal proceedings, he caused “some sort of disruption and was kicked out of the
program.”



                                                  2
         The director of the local community corrections program testified that petitioner submitted
to twenty-seven drug tests, eighteen of which were positive for methamphetamine. The director
testified that four of petitioner’s positive tests exceeded 100,000 nanograms and two tests exceeded
200,000 nanograms. The director explained that these levels were extremely high and that
“[a]nything over 300 is extremely high.” A worker from Jobs and Hope West Virginia testified
regarding her attempt to provide services to petitioner. 3 The worker testified that she met with
petitioner on one occasion but was unable to provide him with services because he failed to submit
the intake paperwork.

        Petitioner did not testify, but his counsel indicated that he was “still willing to step forward
and do the things that he needs to do.” At the close of evidence, the circuit court found that no
progress had been made since the filing of the petition. Although petitioner was denied an
improvement period, he “still had counsel and was free to take independent steps to address those
issues that prevented the [c]ourt from granting him an improvement period.” The circuit court
noted that petitioner did not complete treatment and did not avail himself “of any of the various
services out here in the world.” The circuit court further found that petitioner “didn’t get it” despite
having been offered several opportunities to address his addiction issues. Accordingly, the circuit
court terminated his custodial rights upon finding that there was no reasonable likelihood that he
could correct the conditions of abuse and neglect in the near future and that termination was
necessary for the child’s welfare. Petitioner appeals the February 26, 2020, dispositional order
terminating his custodial rights to the child. 4

       The Court has previously established the following standard of review in cases such as this:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

       3
         According to the worker, Jobs and Hope West Virginia is a program dedicated to “helping
people who are either in recovery or possibly coming out of incarceration to basically gain job
skills through education primarily, help them eliminate barriers that they have to career[s] and
employment, and ultimately be able to help them find a job.”
       4
         The mother’s parental rights were terminated during the proceedings below. The
biological father’s parental rights were terminated during prior proceedings. The permanency plan
for the child is adoption by her foster family.
                                                   3
        On appeal, petitioner first argues that the circuit court erred in terminating his custodial
rights without granting him an improvement period. 5 According to petitioner, he “recognized that
he had problems that he needed help with.” Petitioner states that he acknowledged his drug
problem and began to actively participate in drug treatment and testing during the proceedings.
Petitioner contends that he had limited funds to pay for services without the assistance of the
DHHR and never refused to participate in any services.

        The decision to grant or deny an improvement period rests in the sound discretion of the
circuit court. See In re M.M., 236 W. Va. 108, 115, 778 S.E.2d 338, 345 (2015) (“West Virginia
law allows the circuit court discretion in deciding whether to grant a parent an improvement
period.”); Syl. Pt. 6, in part, In re Katie S., 198 W. Va. 79, 479 S.E.2d 589 (1996) (“It is within the
court’s discretion to grant an improvement period within the applicable statutory requirements[.]”).
We have also held that a parent’s “entitlement to an improvement period is conditioned upon the
ability of the [parent] to demonstrate ‘by clear and convincing evidence that the respondent is
likely to fully participate in the improvement period.’” In re Charity H., 215 W. Va. 208, 215, 599
S.E.2d 631, 638 (2004) (quoting W. Va. Code § 49-6-12(b)(2) (1996)).

        Contrary to petitioner’s assertion that he was not offered services, the record reveals that
he was provided with random drug screens and offered services through Jobs and Hope West
Virginia. However, petitioner failed to submit his intake paperwork and continued to test positive
for methamphetamine throughout the proceedings. In fact, petitioner’s levels for
methamphetamine were extremely high and life-threatening. Petitioner pled guilty to drug-related
charges during the proceedings and was sentenced to home incarceration, which was revoked due
to his continued drug use. While petitioner claims he entered drug treatment on his own, the record
demonstrates that petitioner was granted the opportunity to attend treatment as part of his criminal
case and, coincidentally, caused a disturbance and was kicked out of the program on the same date
the mother left her treatment program. Finally, petitioner evaded the circuit court’s questioning,
denied the extent of drug abuse in the home, and minimized the effect of the abuse and neglect on
the child. We have previously held that failure to acknowledge the issues of abuse and neglect
render an improvement period an “exercise in futility.” In re Timber M., 231 W. Va. 44, 55, 743
S.E.2d 352, 363 (2013) (citation omitted). Based on petitioner’s failure to demonstrate his
likelihood of fully participating in an improvement period and his failure to acknowledge the issues
of abuse, we find no error in the circuit court’s denial of his motion for a post-adjudicatory
improvement period.




       5
         To the extent petitioner takes issue with the circuit court’s characterization of his rights
“flowing from the mother,” we find no error. During the proceedings below, petitioner was noticed
as a respondent parent, was appointed counsel, and was permitted to participate in all hearings and
in several services provided by the DHHR. Accordingly, there is no indication that petitioner was
not provided with all the rights due to him as a custodian. Moreover, although the circuit court
terminated petitioner’s custodial rights, in part, based upon the termination of the mother’s parental
rights, the dispositional order clearly sets forth petitioner’s failure to address the conditions of
abuse and neglect. As such, we find that petitioner is entitled to no relief in this regard.
                                                  4
         Petitioner next argues that the circuit court erred in terminating his custodial rights instead
of imposing a less-restrictive dispositional alternative. According to petitioner, imposing
disposition pursuant to West Virginia Code § 49-4-604(c)(5) for both him and the mother would
have allowed them time to improve on “their protective parental capacities, their continued
sobriety and continued participation in services to remedy the circumstances giving rise to the
abuse and neglect in this case.” Petitioner contends he was voluntarily participating in services
below and a less-restrictive disposition would have been appropriate. Petitioner further claims that
if the mother had been permitted to work on services such that she regained partial custody and
visitation, petitioner could have maintained his custodial relationship with the child through the
mother. 6 Lastly, petitioner argues that the circuit court could have placed the child with a family
member, which would have allowed petitioner the time to address the conditions of abuse and
neglect without disrupting the security in placement for the child. 7

        West Virginia Code § 49-4-604(c)(6) provides that circuit courts are to terminate parental
rights upon finding that there is “no reasonable likelihood that the conditions of neglect or abuse
can be substantially corrected in the near future” and that termination is necessary for the child’s
welfare. West Virginia Code § 49-4-604(d)(3) provides that a situation in which there is “[n]o
reasonable likelihood that [the] conditions of neglect or abuse can be substantially corrected”
includes when the abusing parent has “habitually abused or [is] addicted to alcohol, controlled
substances or drugs, to the extent that proper parenting skills have been seriously impaired and the
person or persons have not responded to or followed through the recommended and appropriate
treatment which could have improved the capacity for adequate parental functioning.”

        The evidence demonstrates that there was no reasonable likelihood that petitioner could
correct the conditions of abuse and neglect in the near future. As shown above, petitioner’s
       6
         To the extent petitioner makes arguments regarding the termination of the mother’s
parental rights, we note that he lacks standing to assert an assignment of error on behalf of another
party. We have previously held that

       “[t]raditionally, courts have been reluctant to allow persons to claim standing to
       vindicate the rights of a third party on the grounds that third parties are generally
       the most effective advocates of their own rights and that such litigation will result
       in an unnecessary adjudication of rights which the holder either does not wish to
       assert or will be able to enjoy regardless of the outcome of the case.” Snyder v.
       Callaghan, 168 W.Va. 265, 279, 284 S.E.2d 241, 250 (1981) (citation omitted).

Kanawha Cty. Pub. Libr. Bd. v. Bd. of Educ. of Cty. of Kanawha, 231 W. Va. 386, 398, 745 S.E.2d
424, 436 (2013). This concept has been recognized in regard to parties of child abuse and neglect
proceedings. See In re J.G., No. 16-0337, 2016 WL 4611246, at *3 (W. Va. Sept. 6,
2016)(memorandum decision) (recognizing that petitioner father lacked standing to appeal
limitation on mother’s visitation). As such, the Court declines to address this argument on appeal.
       7
         Petitioner fails to cite to any portion of the record indicating that a family member
expressed interest in placement of the child. Accordingly, petitioner’s argument is purely
speculative and, as discussed more fully below, termination of petitioner’s custodial rights was in
the best interest of the child.
                                                   5
pervasive drug use continued throughout the entirety of the proceedings. Indeed, the record
establishes that petitioner submitted to twenty-seven drug screens and eighteen of those screens
were positive for methamphetamine. Six of those screens indicated extremely high, life-
threatening levels of methamphetamine. Further, petitioner was arrested on drug-related charges,
and his home incarceration was revoked due to his continued drug use. While petitioner claims
that he was unable to participate in any services due to the circuit court’s denying his request for
an improvement period, petitioner failed to take advantage of the opportunities he was given during
the proceedings. Petitioner entered a drug treatment program and was removed for creating a
disturbance, and he failed to submit the intake paperwork for services through Jobs and Hope West
Virginia. Finally, as demonstrated above, petitioner failed to grasp the gravity of the situation or
acknowledge the extent of his abuse. Based on the foregoing, it is clear that there was no reasonable
likelihood that petitioner could correct the conditions of abuse and neglect in the near future and
that termination was necessary for the child’s welfare. While petitioner claims the circuit court
should have imposed a less-restrictive alternative to the termination of his custodial rights, we have
previously held that

               “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] may be employed without the use of intervening less restrictive
       alternatives when it is found that there is no reasonable likelihood under [West
       Virginia Code § 49-4-604(c)] that conditions of neglect or abuse can be
       substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266 S.E.2d
       114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). In sum, the circuit court’s
findings are fully supported by the record below, and we find no error in the termination of
petitioner’s custodial rights.

       For the foregoing reasons, we find no error in the decision of the circuit court, and its
February 26, 2020, order is hereby affirmed.


                                                                                           Affirmed.

ISSUED: December 10, 2020


CONCURRED IN BY:

Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison




                                                  6